EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended to correct obvious minor informalities and place the application in condition for allowance as follows: 

Claim 15, “the side wall” in the last line has been replaced with –the respective side wall—for added clarity.

Claim 18, “the side wall” in line 2 has been replaced with –the respective side wall—for added clarity.

Claim 21, “a haul truck body comprising: a front wall… lining according any one of” has been replaced with –the haul truck body according to any one of the—to remove duplicative language and for added clarity.

Claim 22, “opposing” in line 5 has been replaced with –opposite—for consistency of terminology.

Claim 24, “the rear end” in the last line has been replaced with –a rear end—for added clarity.






The following is an examiner’s statement of reasons for allowance:
None of the prior art either taken alone or in combination was deemed to teach or fairly suggest the instant combination including a haul truck body including a front wall, two opposing side walls, and a side wall lining wherein each side wall includes an inner surface and an upper edge portion extending from a rear end of the side wall towards the front wall.  Each side wall further includes a reinforcement element integrally formed with the side wall which extends along the upper edge portion of the side wall and defines a lining protection portion projecting inwardly beyond the inner surface of the side wall towards the opposing side wall.  Each respective side wall lining further defining a plurality of elastomeric lining elements and is arranged on the inner surface of each side wall, wherein each side wall lining has an upper lining edge located directly under the associated lining protection portion.  Finally the device is configured such that the reinforcement element is configured to both reinforce the respective side wall as well as, by the lining protection portion, to form an upper lining protection against impacts for the side wall lining.  


Additionally, none of the prior art either taken alone or in combination was deemed to teach or fairly suggest the instant  method for manufacturing a haul truck body comprising a front wall, two opposite side walls, a bottom and a lining including forming each side wall with a reinforcement -4-Attorney Docket No.: 5002-00073 Preliminary Amendment dated December 19, 2019 element integrally formed with the respective side wall and extending along an upper edge portion of the side wall wherein the reinforcement element presents a lining protection portion projecting inwardly beyond an inner surface of the side wall towards the .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.








/STEPHEN T GORDON/Primary Examiner, Art Unit 3612